If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                               COURT OF APPEALS


                                                                         UNPUBLISHED
In re SCHAEFER, Minors.                                                  November 4, 2021

                                                                         No. 356332
                                                                         Arenac Circuit Court
                                                                         Family Division
                                                                         LC No. 17-013769-NA


Before: MARKEY, P.J., and BECKERING and BOONSTRA, JJ.

PER CURIAM.

        Respondent-mother appeals as of right the order terminating her parental rights to DS and
     1
RS pursuant to MCL 712A.19b(3)(c)(i) (failure to rectify conditions of adjudication), (c)(ii)
(failure to rectify other conditions), (g) (failure to provide proper care or custody), and (j)
(reasonable likelihood of harm if returned to parent). On appeal, respondent argues that the trial
court erred by finding that the agency provided reasonable efforts to reunify her with the children,
that clear and convincing evidence existed to terminate her parental rights, and that termination
was in children’s best interests. We disagree.

                                    I. FACTUAL BACKGROUND

        Both DS and RS are special-needs children. DS was diagnosed with post-traumatic stress
disorder (PTSD) and had emotional and social developmental concerns. RS was born with Down
Syndrome and had significant medical concerns, including issues with proper feeding. The
Department of Health and Human Services (DHHS) filed an initial petition for their removal on
December 18, 2017, after respondent’s husband, PS, was arrested for assaulting her eldest son,
MA.2 The petition stated that PS was abusive and respondent failed to protect MA by failing to
call police, leave the house, or take MA to a doctor. The petition also stated that respondent had
missed multiple medical appointments for RS, even though RS was rushed to the hospital while
unresponsive several months earlier. The petition stated that respondent had no transportation and
reported that she and PS did not have money to buy necessities, such as diapers, although they


1
    The children’s father voluntarily released his parental rights and he is not a party to this appeal.
2
    MA turned 18 during the proceedings and was dismissed from the case.


                                                    -1-
bought frivolous items for themselves. The petition also stated that respondent had not shown that
she could stabilize her own mental health. The trial court authorized the petition and the children
were placed into foster care. PS was incarcerated for his assault against MA.

         During the course of the initial review hearings, respondent slowly began to improve. She
found employment and obtained her own apartment. The children did well in foster care, but RS
required special feeding therapy in Traverse City because of his medical issues. Respondent lived
more than an hour and a half away from Traverse City and struggled to obtain transportation to
attend services. She missed multiple medical and therapy appointments for RS. Without
consistent instruction on feeding techniques, she was not allowed to feed RS and she could
therefore not progress to unsupervised visits. On May 23, 2019, the foster care worker submitted
a petition to terminate respondent’s parental rights. The foster care worker argued that respondent
failed to benefit from services; did not consistently attend scheduled appointments for the
children’s medical services, relationship counseling, or her own mental health; did not participate
or ask questions at the sessions she did attend; and did not show a benefit from parenting classes.
The petition also alleged that respondent continually tested positive for marijuana, but the foster
care worker admitted that respondent had a valid medical marijuana card.

       The trial court held a hearing regarding the petition on July 12, 2019, and petitioner agreed
to withdraw the petition because respondent had not been offered adequate services to give her a
chance to overcome the barriers to reunification. Specifically, the trial court ordered DHHS to
find feeding therapy for RS that was closer to respondent so she could attend and learn the
necessary feeding skills. The court also ordered respondent to address her issues with domestic
violence, transportation, and mental health and show that she could be responsible for a high-needs
child.

        At subsequent hearings, the agency described its struggles to find feeding therapy services
for RS that were closer to respondent. Although the agency found a closer service, it was delayed
multiple times because RS was put on a waitlist, RS needed GI surgery, and the facility shut down
during the COVID-19 pandemic. Meanwhile, the agency asked the children’s foster mother to
attend parenting times to show respondent the proper feeding techniques for RS. The trial court
expressed continued frustration that the agency was unable to arrange therapy services in which
both RS and respondent could participate. However, when RS was eventually accepted into a
closer program, he had regressed so much that respondent agreed to transfer him back to services
in Traverse City. RS was also accepted into a six-week inpatient intensive feeding program in
Grand Rapids and put on a waitlist. Meanwhile, respondent maintained her housing and
employment, but continued to miss appointments for both herself and the children.

        DHHS filed a second termination petition on December 28, 2020. At the second
termination hearing, respondent’s foster care worker and two foster care case aides testified that
they were concerned about respondent’s parenting abilities. They testified that she disregarded
strategies she was taught in parenting classes and became frustrated during visits. Respondent
struggled to follow through with discipline with DS and did not redirect DS’s unsatisfactory
behaviors and emotional outbursts. She also struggled to change RS and frequently forgot the
safe-feeding techniques that RS needed. She would not listen to caseworker suggestions and
commented that she was only participating in parenting classes because her foster care worker
required her to do so. One worker testified that she saw respondent leave RS in a stroller without


                                                -2-
a brake on and allowed the stroller to roll away, let the children to wander into the parking lot, and
was often distracted by her other child. RS’s feeding therapist testified that respondent participated
in 13 of 43 feeding therapy sessions, and while she was there, she did not appear to be paying
attention, and she did not ask questions. The trial court found that clear and convincing evidence
supported terminating respondent’s parental rights pursuant to MCL 712A.19b(3)(c)(i), (ii), (g),
and (j) and that termination was in the children’s best interests. Respondent now appeals.

                                           II. ANALYSIS

                                    A. REASONABLE EFFORTS

         Respondent first argues that the trial court erred by finding that DHHS made reasonable
efforts toward reunification. We disagree.

        In a case involving the termination of parental rights, “[t]his Court reviews the trial court’s
findings under the clearly-erroneous standard.” In re Ellis, 294 Mich App 30, 33; 817 NW2d 111
(2011). See also MCR 3.977(K). “A finding is clearly erroneous if, although there is evidence to
support it, this Court is left with a definite and firm conviction that a mistake has been made.” Id.
“Further, regard is to be given to the special opportunity of the trial court to judge the credibility
of the witnesses who appeared before it.” Id.

       Except in cases of aggravated circumstances under MCL 712A.19a(2), DHHS must make
reasonable efforts to reunify a child with his or her parents before a court may order termination
of parental rights. In re Hicks/Brown, 500 Mich 79, 85; 893 NW2d 637 (2017). Failure to provide
services aimed at reunification can render the termination of the parent’s parental rights premature.
In re Mason, 486 Mich 142, 152; 782 NW2d 747 (2010). Although the agency has the duty to
provide reasonable services, it is not obligated to provide every possible service. In re Terry, 240
Mich App 14, 27-28; 610 NW2d 563 (2000). In addition, the parent has a commensurate duty to
cooperate with and participate in the services offered and benefit from those services. In re TK,
306 Mich App 698, 711; 859 NW2d 208 (2014).

         In this case, although the trial court expressed frustration with the agency’s attempts to
provide services to respondent, the record shows that the agency provided reasonable services
aimed at reunification. The agency struggled to find feeding therapy services that would both
benefit RS and be accessible to respondent, but clearly made efforts to do so. The agency arranged
transportation for respondent to Traverse City until a local treatment could be found. The agency
found a closer service, but it had a waitlist, so in the meantime the agency arranged for RS’s foster
mother to tutor respondent in proper feeding technique. Because of circumstances outside of the
agency’s control, the local therapy services were unsuccessful. The COVID-19 pandemic
restricted respondent’s access to the therapy sessions, unpredicted medical issues and extensive
waitlists delayed RS’s therapy, and even after RS was admitted, it was insufficient for RS’s needs
and respondent agreed to send him back to Traverse City. Otherwise, DHHS provided a multitude
of services aimed at reunification, including infant mental health services, food assistance,
Medicaid assistance, supervised parenting visits, family team meetings, referrals to Michigan
Works, medical transportation assistance, bus tokens, gas cards, housing assistance, mental health
referrals, referrals to domestic violence programs, multiple referrals to parenting classes based on
respondent’s specific needs, home public health services, and text reminders for respondent about


                                                 -3-
her appointments. Therefore, DHHS made reasonable efforts toward reunification. Further,
respondent cannot show that any additional services would have changed the outcome of the
proceedings because the record shows that when respondent did participate in feeding therapy
services, she did not benefit from them. Respondent did not engage in appointments and did not
ask questions, and when she did participate in feeding, she did not follow the safe-feeding
procedures she had learned and would often need reminders. As a result, the record demonstrates
that respondent failed to adequately benefit from the services that were offered, and she does not
explain how additional services would have made a difference in the outcome of the case.
Accordingly, we conclude that the trial court did not err by finding that the agency made reasonable
efforts toward reunification. See id. at 711-712.

                                       B. STATUTORY BASIS

       Respondent next argues that the trial court erred by finding that at least one statutory
ground for termination was proven by clear and convincing evidence. We disagree.

        In this case, the trial court terminated respondent’s parental rights pursuant to MCL
712A.19b(3)(c)(i), (c)(ii), (g), and (j). Because we conclude that the trial court did not clearly err
as to subsection (j) we need not address the other subsections. In re HRC, 286 Mich App 444,
461; 781 NW2d 105 (2009).

         MCL 712A.19b(3)(c)(j) provides that termination is appropriate when “[t]here is a
reasonable likelihood, based on the conduct or capacity of the child’s parent, that the child will be
harmed if he or she is returned to the home of the parent.” Although the trial court recognized that
respondent would not intentionally harm her children, both children had special needs that required
considerable time and effort to attend to safely. RS required extensive medical care, including at
least two weekly feeding therapy appointments in Traverse City, multiple surgeries, an upcoming
inpatient treatment in Grand Rapids, doctor appointments, and behavioral therapy. Respondent
struggled to attend those appointments because of the distance, transportation issues, her full-time
employment, and her own difficulty remembering appointments. There were also several concerns
that respondent did not pay attention during the appointments, did not ask questions, and did not
develop the skills necessary to safely feed RS. Therefore, respondent showed that she could not
keep up with RS’s extensive needs, so there was a reasonable likelihood that RS would be harmed
if returned to respondent’s care.

        Regarding DS, although the risk of harm is not as obvious, we have recognized that either
physical or emotional harm is sufficient to support termination under MCL 712A.19b(3)(j). In re
Hudson, 294 Mich App 261, 268; 817 NW2d 115 (2011). DS had several social and emotional
developmental concerns, had difficult interacting appropriately with adults and peers, struggled
with PTSD and dysregulation, and was aggressive. DS had an individual education plan and
participated in weekly sessions with a special educator and therapist. DS’s therapist testified that
if DS were to be reunified with respondent, respondent would need training and education about
trauma and would need to continue her own treatment. However, respondent sporadically
participated in her own mental health treatment and RS’s appointments, so there is no indication
that she would continue DS’s treatment. Respondent did not appear to benefit from other parenting
classes, including trauma-informed parenting classes and one class that was specifically designed



                                                 -4-
to help her redirect DS’s behavior. Respondent’s parenting time with DS showed that she could
not manage DS’s special needs. Respondent’s foster care worker repeatedly reported that
respondent disregarded the training she received in parenting classes, continually failed to redirect
DS’s unsatisfactory behavior, and failed to redirect DS’s trauma and emotional outbursts. Overall,
the record showed that respondent would not be able to handle DS’s treatment needs and that
reunification posed a reasonable risk of harm to DS’s emotional and mental well-being. Moreover,
respondent acquired a significant history with Child Protective Services before this case, and the
evidence showed that she failed to benefit from over three years of services so that the children
could be safely returned to her care. Therefore, the trial court did not err by finding that clear and
convincing evidence supported termination pursuant to MCL 712A.19b(3)(j). See In re White,
303 Mich App 701, 713; 846 NW2d 61 (2014) (concluding that the respondent’s “failure to benefit
from her service plan and the likelihood that her behavior would put her children at a risk of harm”
supported termination pursuant to MCL 712A.19b(3)(j)).

                                       C. BEST INTERESTS

       Respondent also asserts that the trial court erred by finding that termination was in the
children’s best interests. We disagree.

        Termination of parental rights is appropriate when the trial court determines that one or
more grounds for termination are supported by clear and convincing evidence and that termination
is in the child’s best interests. In re LaFrance Minors, 306 Mich App 713, 732-733; 858 NW2d
143 (2014). “Best interests are determined on the basis of the preponderance of the evidence.” Id.
at 733. When determining the best interests of the child, this Court focuses on the child, rather
than the parent. In re Schadler, 315 Mich App 406, 411; 890 NW2d 676 (2016). A trial court
should weigh all the evidence and consider a variety of factors, including:

       [T]he child’s bond to the parent, the parent’s parenting ability, the child’s need for
       permanency, stability, and finality, and the advantages of a foster home over the
       parent’s home. The trial court may also consider a parent’s history of domestic
       violence, the parent’s compliance with his or her case service plan, the parent’s
       visitation history with the child, the children’s well-being while in care, and the
       possibility of adoption. [In re White, 303 Mich App at 713-714 (quotation marks
       and citations omitted).]

A trial court must decide the best interests of each child individually. In re Olive/Metts, 297 Mich
App 35, 42; 823 NW2d 144 (2012).

        In this case, the factors supported the court’s findings that termination was in the children’s
best interests. First, although respondent undoubtedly loved her children, there was no testimony
regarding the children’s bond with respondent, and the trial court concluded that there was an
insufficient bond between respondent and the children. Second, foster care workers and case aides
reported consistent concerns with respondent’s parenting abilities despite three years of services.
Indeed, as of November 2020, respondent acknowledged that she could not properly care for her
children. As a result, it was unclear when, if ever, the children could be successfully returned.
Next, the children had a high need for permanency and stability, given their special medical,
mental, and emotional needs. In fact, RS significantly regressed in his therapy when his services


                                                 -5-
were interrupted for even a few months. The children had been in foster care for more than three
years—the majority of their lives—and respondent never progressed to unsupervised parenting
time during the case, despite receiving services. Respondent did not comply with all the
requirements of her case service plan because she did not participate in or benefit from all parenting
classes, she missed the children’s appointments, and she only sporadically attended mental health
services. Finally, the children’s foster home offered clear benefits. The children were highly
bonded with their foster parents and were succeeding in their care. The children’s foster mother
was able to provide dedicated time and attention to their special needs, including attending the
multitude of special medical appointments that RS required, which respondent could not do.
Therefore, the trial court did not clearly err by finding that termination was in the children’s best
interests. See In re White, 303 Mich App at 713-714.

       Affirmed.



                                                              /s/ Jane E. Markey
                                                              /s/ Jane M. Beckering
                                                              /s/ Mark T. Boonstra




                                                 -6-